Filed 11/25/13 In re M.Y. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re M.Y., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                   A139078
M.Y.,                                                                (Solano County
         Defendant and Appellant.                                    Super. Ct. No. J40979)



                                              I. INTRODUCTION
         After being made a ward of the court and placed on probation in her mother’s
custody in 2011, appellant, now age 17, left her mother’s home without permission or
supervision several times, and then admitted the violations of probation to the juvenile
court. After two hearings in June 2013, and over the objection of defense counsel, the
juvenile court ordered appellant placed at the New Foundations facility. Pursuant to
People v. Wende (1979) 25 Cal. 3d 436, she appeals and asks this court to examine the
record and determine if there are any significant issues deserving of further briefing. We
have done so, find none, and hence affirm the juvenile court’s dispositional order.
                     II. FACTUAL AND PROCEDURAL BACKGROUND
         On July 27, 2011, appellant admitted to a violation of Penal Code section 487,
subdivision (c), a lesser offense to that originally charged, i.e., a violation of Penal Code



                                                             1
section 211 (robbery). On September 7, 2011, she was made a ward of the court, put on
probation, and placed in the custody of her mother, who lives in Vallejo.
       On December 7, 2011, she was reported as having left that home earlier in the
week and, as a result, a bench warrant was issued for her. According to the probation
report, the mother was concerned that she might be “with a pimp.” Appellant was
returned to court pursuant to the bench warrant on November 14, 2012. She admitted the
violation of probation and, as a result, on December 7, 2012, the juvenile court ordered
wardship continued and appellant returned to her mother’s custody albeit with electronic
monitoring for 90 days. However, 10 days later, on December 17, 2012, she again left
her mother’s home without permission, and without using the electronic monitor. A
bench warrant was thus issued for her.
       Appellant was arrested on that warrant on May 21, 2013, while at the Solano
Mental Health Crisis, and booked into the Juvenile Detention Facility. On May 29, 2013,
she admitted the violation of probation, but the case was postponed for a dispositional
hearing.
       That hearing was held on June 12 and 16, 2013. Before the hearing, the Solano
County Probation Department recommended that wardship with her mother be continued
with the condition that she serve another 30 days with electronic monitoring. It also
recommended that appellant continue to attend counseling and parenting classes, which
she had started earlier. At the dispositional hearing, however, the prosecution disagreed,
and requested that the court commit appellant to the New Foundations Program, because
she had become a “prostitute” and was “living with her pimp.”
       Appellant’s counsel disagreed and urged the court to accept the probation
department’s recommendation, noting that “she has started services” at the mental health
facility “and they have been a help to her in a way that it hadn’t been before . . . .”
Appellant also addressed the court and asserted that she had not recently been engaged in
prostitution, that she had a son who was now 10 months old, and that she wanted to “turn
myself around” and had not “been selling my body or anything of that [kind] for the last
two years. I stopped two years ago.”


                                               2
       The probation officer overseeing appellant, Officer Riley, was then called as a
witness by the defense. Consistent with her report to the court, she recommended that
appellant be returned to her mother because she had turned herself in on the bench
warrant, had participated in counseling, and appeared ready to receive further services,
albeit with continued electronic monitoring and drug testing. However, on cross-
examination, the officer stated that, since writing her report, she had received “conflicting
information” which “does change my opinion.” That information apparently included
that appellant had not turned herself in voluntarily but, rather, had been detained by the
sheriff’s department when she was “running from a situation where she was being
assaulted.” Officer Riley also testified that although appellant told her that her boyfriend
was 17, he was in fact “quite a bit older than she is,” and that that boyfriend was not the
father of appellant’s child. The officer also conceded that New Foundations was locked,
but also offered services that would benefit both appellant and her mother, and appellant
“would be able to continue to receive the counseling she’s already receiving.”
       After hearing this testimony, the court noted that appellant had twice been given
the chance to live with her mother and have electronic monitoring, but had not done so.
It also agreed that there was “a lot of evidence that she was engaging in prostitution” and
had repeatedly taken off her electronic monitoring device. The court ordered appellant
committed to New Foundations for a maximum period of one year, with all prior orders
to remain in effect.
                                    III. DISCUSSION
       We have carefully examined the record of the juvenile court, especially the
reporter’s transcripts of the dispositional hearings on June 12 and 16, 2013. We conclude
that the juvenile court carefully considered the appropriate disposition to be accorded
appellant, and did so after hearing from appellant, her counsel, and her probation officer.
The court clearly exercised its discretion appropriately by, for example, considering the
times appellant had left her mother’s home, taken off her electronic monitoring device,
the time she was apparently spending with her older boyfriend, and the fact that the latter



                                              3
was not the father of her 10 month old child. We thus conclude that there are no issues
deserving of further briefing.
                                   IV. DISPOSITION
       The juvenile court’s dispositional order is affirmed.




                                                 _________________________
                                                 Haerle, Acting P.J.


We concur:


_________________________
Richman, J.


_________________________
Brick, J.*




                                             4
      * Judge of the Alameda County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                                          5